Manlius Ctr. Rd. Assoc., LLC v Liquor World, LLC (2021 NY Slip Op 06291)





Manlius Ctr. Rd. Assoc., LLC v Liquor World, LLC


2021 NY Slip Op 06291


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, WINSLOW, AND BANNISTER, JJ.


988 CA 21-00683

[*1]MANLIUS CENTER ROAD ASSOCIATES, LLC, PLAINTIFF-RESPONDENT,
vLIQUOR WORLD, LLC, DEFENDANT, GURNAKE SINGH, ALSO KNOWN AS SONNY SINGH, INDIVIDUALLY AND DOING BUSINESS AS LIQUOR WORLD LLC, AND LIQUOR WORLD OF SYRACUSE, INC., DOING BUSINESS AS LIQUOR WORLD LLC, DEFENDANTS-APPELLANTS. 


TULLY RINCKEY PLLC, ROCHESTER (KAREN R. SANDERS OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (ELIZABETH A. HOFFMAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Joseph E. Lamendola, J.), entered October 15, 2020. The order denied the motion of defendants-appellants to dismiss plaintiff's amended complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court